DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 5, 10 is/are objected to because of the following informalities: 
Claim 5 line 3 “photograph” should be changed to read--image--for uniformity in the claims.
Claim 10 line 2 “the multiple rotary vanes” should be changed to read --the multiple rotary vanes of the food transfer member--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “to transmit status information related to the pet to an external device via wireless communication.” However, it is not clear how the external device is different from the smartphone or management server later recited in the claim. Additionally, para0045-0046 of applicant’s specification discloses that the external device is defined as the management server or smartphone. Thus, it is not clear what additional “external device” is being claimed. Claims 2-15 are rejected based on their dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beckler et al. herein Beckler (WO 2019058311 A1). 
For claim 1 Beckler teaches:
A smart pet care system comprising: (abstract and figs)
a pet care device (Fig 1-10, Ref 10)
disposed inside a building (pg 12, ln31-33)
to feed and water a pet (pg2, ln11-23)
and to transmit status information related to the pet to an external device (Fig 7 pg 13 ln28- pg15 ln5, ln24-pg17 ln22))
via wireless communication; (pg 7, ln 22-23)
a smartphone wirelessly communicating with the pet care device to control the pet care device based on input information from a user (Fig 7, Ref 72, pg 7 ln 22-28, pg 12 ln 25- pg13 ln 26, clm 14))
and to display the status information such that the user checks a status of the pet; (figs8A-8F)
and a management server electronically connected to the pet care device and the smartphone to transmit care information for caring for the pet to the smartphone based on the status information received from the pet care device and preset setting information. (fig 7, ref 73, pg 14 ln 5-18, pg 15-9-12)
For claim 2, Beckler further teaches:
wherein the smartphone comprises a microprocessor in which a care application for controlling the pet care device is embedded, (Figs 8A-8F, pg 5, ln13-22, pg17 ln6-11)
the care application comprising a monitoring menu for viewing images of the pet, (pg 5, ln24-32, Fig 8A)
a feeding/watering setting menu for setting feeding/watering amounts and times in advance, (pg 13, ln13-20, Fig 8B+8F)
a general application setting menu for setting the care application, (Fig 8C)
and a notification inbox menu for displaying the care information or the status information. (pg 7 ln1 -p8 7 ln7, pg 14 ln 19-pg 15 ln5))
For claim 3, Beckler further teaches:
wherein the monitoring menu comprises: a video call menu for making a video call with the pet; (Fig 8A, clm 12-13, pg 5 ln24- pg 6 ln 6)
and an arbitrary feeding/watering menu for inputting a signal for feeding or watering the pet based on the images of the pet. (pg 5 ln24- pg 6 ln 6)
For claim 4, Beckler further teaches:
wherein the care information comprises a safety index quantifying a degree of safety of the pet based on the status information. (pg 6, ln 13-15, the reference at least suggests that the status includes the number of times the ped has been fed since a previous refill, thus filling a basic need, and if that need isn't met the animal is in danger of neglect) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckler in view of Donavon (US 20160012748 A1) .
For claim 5, Beckler teach:
wherein the care application further a pet diary in the form of at least one of a 20photograph and a video based on the status information. (Fig 8A includes a photograph of the pet, and clm 12-13, pg 5 ln24- pg 6 ln 6 disclose video as status information)
Beckler doesn’t teach:
wherein the care application further comprises a pet diary menu for keeping a pet diary in the form of at least one of a 20photograph and a video based on the status information and a feeding/watering statistics menu for displaying feeding/watering-related statistical data over a certain period of time.
Donavon teaches:
wherein the care application further comprises a pet diary menu for keeping a pet diary in the form of at least one of a 20photograph and a video based on the status information (Fig 12A-14B, para0047)
 and a feeding/watering statistics menu for displaying feeding/watering-related statistical data over a certain period of time. (Fig 16, para0109-0111)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the care application of Beckler such that it comprises the features as taught by Donavon to analyze and assess changes in the data that might indicate changes in relative trends that can identify the potential of increased levels of risk to the pet’s health and wellness (Donovan-0111). 
Claim(s) 6-9, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckler. 
For claim 6 Buckler further teaches:
wherein the pet care device comprises: an camera acquiring image information comprising images related to the pet; (pg 5 ln 24-32)
a microphone acquiring sound information comprising sounds of the pet; (pg 5 ln 24-32)
a speaker outputting a user's voice received from the smartphone; (pg 5 ln 24-32)
and a main body provided with the camera, the microphone, and the speaker. ((pg 5 ln 24-32, Figs 1-6 )
Buckler doesn’t teach:
an IP camera
It would have been obvious to one of ordinary skill in the art before the effective filing date as an obvious substitution of functional equivalents to substitute an IP camera as claimed for a camera as taught by Buckler to provide for a camera with clear image resolution, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 7 Buckler further teaches:
wherein the main body comprises: a main body case (Fig 5-6, 12+14+16)
having a space defining portion defining a food storage space containing pet food  (see interior space of 14+16+12, fig 5-6, Ref 32, pg 10 ln10-13) 
and a water storage space (Fig 5-6, Ref 34, pg 10 ln 10-13)
partitioned from the food storage space and containing water; (Fig 5-6, Ref 44)
a water bowl formed with the main body case and filled with the water discharged from the water storage space; (Fig 5-6, Ref 23, pg 9 ln26-29)
a food bowl formed with the main body case and filled with the pet food discharged from the food storage space; (Fig 5-6, Ref 22, pg 9 ln26-29)
a water supply unit disposed under the space defining portion to supply the water from the water storage space to the water bowl; (Fig 5-6, Ref 48, pg 11 ln11-23)
and a food supply unit disposed under the space defining portion to supply the pet food from the food storage space to the food bowl. (Fig 5-6, Ref 36, pg 10 ln 21-29)
Beckler doesn’t teach:
a water bowl integrally formed with the main body case
a food bowl integrally formed with the main body case
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the water and food bowls integrally formed with the main body base to lower production cost by using fewer molding pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
For claim 8 Buckler further teaches:
wherein the food supply unit comprises: a food guide portion (Figs 1-6, Refs 46+ 40+ 38)
disposed between the food storage space and the food bowl to be inclined downward; (see how 46+40+38 are disposed between the food storage space 32 and food bowl 22, also see how 46 is inclined downward)
 a food transfer member moving the pet food introduced into the food guide portion to the food bowl; (Fig 5-6, Ref 42 interiorly located in 36, pg 10 ln 21-pg 11 ln 10)
and a rotation drive unit rotating the food transfer member. (“servo motor arrangement” pg 10 ln 21-pg 11 ln 10)
For claim 9 Buckler further teaches:

    PNG
    media_image1.png
    438
    257
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    494
    295
    media_image2.png
    Greyscale

wherein: the food guide portion is formed at one side thereof with an inlet through which the pet food is introduced into the food guide portion from the food storage space (Fig 6, upper surface inlet of 36)
and is formed at the other side thereof with an outlet through which the pet food introduced through the inlet is discharged to the food bowl; (Fig 2, 5-6, Ref 46)
and the food transfer member comprises a shaft coupled to the rotation drive unit (pg 10 ln 21-pg 11 ln 10, see annotation above for shaft)
and multiple rotary vanes coupled to the shaft to move the pet food introduced through the inlet through rotation thereof. (pg 10 ln 21-pg 11 ln 10, see annotation above for multiple rotary vanes) 
For claim 11 Buckler further teaches:
wherein the pet care device further comprises: a first sensor disposed in the water bowl to detect a water level in the water bowl; (pg 11 ln 25-29)
 and a second sensor disposed in the food bowl to detect a pet food level in the food bowl. (Fig 8A+8E, pg 15 ln27-30, pg 17 ln 1-2)
For claim 15 Buckler further teaches:

    PNG
    media_image3.png
    291
    440
    media_image3.png
    Greyscale

wherein: the main body further comprises: a base plate (Fig 6, Ref 18)
 coupled to a lower end of the main body case; (Fig 6, 18 is coupled to a lower end of 12+16+14)
a mounting plate disposed at a distance above the base plate; (see annotation above for mounting plate disposed at a distance about the base plate 18)
and support legs connecting the base plate to the mounting plate; (see annotation above for support legs connecting base plate 18 to mounting plate)
and the food supply unit and the water supply unit are disposed on the mounting plate (Fig 1-6, see how the food supply unit 36 and water supply unit 48 are disposed on the mounting plate when in use)
such that the food supply unit is positioned above the food bowl with respect to the base plate (see figs 1-6 how the food supply unit 36 is positioned above the food bowl 22 with respect to the base plate 18)
and the water supply unit is positioned above the water bowl with respect to the base plate. (see figs 1-6 how the water supply unit 48 is positioned above the water bowl 24 with respect to the base plate 18)
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckler in view of Menkes et al. herein Menkes (US 20140123912 A1). 
For claim 10 Buckler teaches:
multiple rotary vanes (see clm 9 above)
However, Bukler doesn’t teach:
an elastic member covering edges of the multiple rotary vanes to protect the multiple rotary vanes.
Menkes teaches:
An elastic member covering edges of a surface to protect the surface. (para0038, 0060)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the edges of the multiple rotary vanes of Buckler such that they comprised an elastic member covering as taught by Menkes to protect the rotary vanes against repetitive instances of friction from constant usage (para0060).  
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckler in view of Lane (US3942478A). 
For claim 12 Beckler teaches:
wherein the main body further comprises: a cover disposed on a top of the main body case, (Fig 4-6, Ref 16)
 the cover comprising a food storage space cover for opening/closing the food storage space, (see fig 2, ref 16 opens/closes the food storage space 32)
a water storage space cover for opening/closing the water storage space, (see fig 2, ref 16 opens/closes the water storage space 34)
a hinge portion to which the food storage space cover and the water storage space cover are hingedly coupled, (pg 10, ln 15-19)
However, Beckler doesn’t teach:
and a stopper member restricting opening of the water storage space cover.
Lane teaches:
a food storage space cover for opening/closing the food storage space, (Fig 2-3, 28c)
a water storage space cover for opening/closing the water storage space, (Fig 2-3, 28b)
a hinge portion to which the food storage space cover and the water storage space cover are hingedly coupled, (Fig 2-3, Ref 51)
and a stopper member restricting opening of the water storage space cover. (Fig 2-3, Ref 40)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinged cover of Beckler such that it comprises hinged covers as taught by Lane to provide for a cover attachment to allow the food storage/water storage spaces to be uncovered and accessed at different periods as needed (col 1, ln53-56). 
For claim 13 Beckler doesn’t teach but Lane further teaches:
wherein: the hinge portion comprises a first hinge portion formed at one side of the food storage space cover (Fig 1-3, Ref 36+53)
and a second hinge portion formed at one side of the water storage space cover and hingedly coupled to the first hinge portion; (Fig 1-3, Ref 34+53)
and 22the stopper member comprises a stopper body rotatably disposed through the food storage space cover (Fig 1-3, Ref 40 rotatably disposed, see arrow in fig 3, through the food storage space cover see fig 3)
and a stopper protrusion protruding from a lower region of the stopper body in an outward radial direction of the stopper body. (Fig 4, see 54+50+52)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinged cover of Beckler such that it comprises hinged covers as taught by Lane to provide for a cover attachment to allow the food storage/water storage spaces to be uncovered and accessed at different periods as needed (col 1, ln53-56). 
For claim 14 Beckler doesn’t teach but Lane further teaches:
wherein, when the stopper protrusion is positioned under the second hinge portion due to rotation of the stopper body, (when the stopper protrusion, 54+50+52 is positioned under the second hinge portion 34 due to rotation of the stopper body 40, fig 3)
the water storage space cover is prevented from being opened due to interference caused by physical contact between the stopper protrusion and the second hinge portion.(see fig 1, the water storage space cover 25b is prevented from being open due to interference caused by physical contact between the stopper protrusion 54 and the second hinge portion 34, col 3 ln5-22)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinged cover of Beckler such that it comprises hinged covers as taught by Lane to provide for a cover attachment to allow the food storage/water storage spaces to be uncovered and accessed at different periods as needed (col 1, ln53-56). 
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070137586 A1 discloses a mounting plate and support legs. 
US 8701941 B2 discloses a protrusion for a cover. 
US 20170280674 A1 discloses a smart pet care system. 
US 5649499 A discloses a hinged cover and stopper. 
US 20180295808 A1 discloses a water dispensing system. 
US 20150373945 A1 discloses a smart pet care system. 
US 20150373945 A1 discloses an care application.
US 20130333622 A1 discloses a pet food dispensing system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA ALGHAILANI/             Examiner, Art Unit 3643                                                                                                                                                                                           
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643